Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the amendment filed 04/13/2022. 
Terminal Disclaimer
The terminal disclaimer filed on 04/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,075,400 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
Allowable Subject Matter
Claims 18-21, 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 18 recites a connection point arranged at a proximal portion of said embolic protection device connecting said embolic protection device to a transluminal delivery unit; and at least one tether arranged to extend substantially along a horizontal and longitudinal length of said blood permeable unit to apply a tractive force for lifting the embolic protection device in a coronal direction, said horizontal and longitudinal length being between a distal portion and said proximal portion of said blood permeable unit; and wherein said tether is connected to said distal portion of said embolic protection device and extends to said transluminal delivery unit.
Claim 30 recites at least one tether arranged along a horizontal and longitudinal length extending from a distal portion to a proximal portion of said blood permeable unit to apply a pushing force from said opposite area for lifting the embolic protection device in said coronal direction; and a connection point arranged at a proximal portion of said frame connecting the embolic protection device to a delivery unit
The office agrees the art of record fails to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771